United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2706
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Charles Schrader,                      *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 14, 2011
                                Filed: February 28, 2011
                                 ___________

Before RILEY, Chief Judge, WOLLMAN, and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       Charles Schrader pleaded guilty to one count of distributing marijuana in
violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(D). The district court1 sentenced
Schrader to thirty-three months’ imprisonment and three years’ supervised release.
Schrader appeals arguing the district court lacked jurisdiction because the
government failed to comply with the “bad men” provision of the Fort Laramie Treaty
of 1868. We hold the district court did not lack jurisdiction and therefore affirm.


      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
       Schrader contends the government failed to comply with the notice
requirements of Article I of the Fort Laramie Treaty of 1868, thereby depriving the
district court of jurisdiction in this case. The applicable portion of the treaty states:

             If bad men among the Indians shall commit a wrong or
      depredation upon the person or property of any one, white, black, or
      Indian, subject to the authority of the United States, and at peace
      therewith, the Indians herein named solemnly agree that they will, upon
      proof made to their agent, and notice by him, deliver up the wrong-doer
      to the United States, to be tried and punished according to its laws . . . .

Treaty with the Sioux, Apr. 29, 1868, U.S.-Sioux, art. I, 15 Stat. 635. We previously
rejected an argument identical to Schrader’s in United States v. Drapeau, 414 F.3d
869 (8th Cir. 2005). Upholding the district court’s jurisdiction despite the
government’s failure to give notice under the treaty, we stated:

      The treaty does not say that the United States must give notice to an
      Indian tribe before the government may arrest and prosecute a tribal
      member who has violated the federal drug trafficking laws. Rather, the
      treaty imposes an obligation on the tribe to “deliver up the wrong-doer
      to the United States,” upon proof and notice to the tribe.

Id. at 878.

       Because we find this case materially indistinguishable from Drapeau, we reject
Schrader’s argument and affirm the district court. See United States v. White
Mountain, No. 09-3913, 2010 WL 4629044, at *1 (8th Cir. Nov. 17, 2010)
(unpublished per curiam) (finding “no material distinction” between the jurisdiction-
related notice challenge in Drapeau and defendant’s jurisdictional challenge).
                       ______________________________




                                          -2-